SEITZ, Circuit Judge,
dissenting.
I would affirm the order of the district court granting a new trial although my basis for doing so may diverge somewhat from that employed by the district court. I believe the district court recognized that it committed error when, over objection and a motion to strike, it permitted defendant’s expert to testify, without underlying support, that based on “the literature” he believed that chrysotile asbestos was used on board United States Navy ships. Plaintiffs objected to allowing the expert to give this testimony without verifying the chemical content of the asbestos studied in that literature. App. at 390-91. The court’s overruling of that objection was error not because the answer, in and of itself, was objectionable within the meaning of Federal Rule of Evidence 703;1 rather, it was error because the court did not require the defendant’s expert to identify the underlying facts on which he relied. See Fed. R.Evid. 705.2
The action of the district court at the jury trial in allowing the unsupported statement of belief that chrysotile was used in United States Navy ships permitted the jury to infer that the exposure of the deceased was in a ship that used chrysotile. When this inference is coupled with the expert’s admissible testimony that chryso-tile does not cause mesothelioma, it reasonably permitted the district court to infer that the jury used such reasoning to conclude that the illness of the deceased was not attributable to defendant’s product. I believe this prejudicial possibility should have been properly negated.
It seems to me that this substantial risk of prejudice was sufficient to support the conclusion that the district court did not abuse its considerable discretion here when it ordered a new trial in the interest of preventing a miscarriage of justice.

. Rule 703 provides that,
"The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.” (Emphasis added.)


. Rule 705 provides that,
"The expert may testify in terms of opinion or inference and give reasons therefor without pri- or disclosure of the underlying facts or data, unless the court requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.” (Emphasis added.)